Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (WO-2018164239, which has a publication date of 9/13/18).  The English language equivalent US 2020/0024263 will be relied upon for citation purposes.
Claim 1: Ito et al. teaches substituted triarylamine compounds and their use in organic electroluminescent devices.  One device example is example 9, which employs compound 9 as a compound which is present in a second hole transporting layer (Table 1).  The structure of compound 9 is shown on page 313.  As applied to chemical formula 1 of claim 1, compound 9 has variables k, l, m, and n all equal to zero, linkers L1 and L2 are both equal to p-phenylene, variable Ar1 is a C12 heteroarylene group, and variable Ar2 is an unsubstituted C10 condensed polycyclic group (naphthyl), thereby anticipating all of the compound limitations of claim 1.  Device example 9 includes an anode, a cathode, and a layer which comprises a compound satisfying chemical formula 1, thereby anticipating all of the device limitations of claim 1.
Claim 2: In compound 9 of Ito et al., variables L1 and L2 are unsubstituted phenylene, thereby anticipating claim 2.
Claim 3: In compound 9, variable Ar1 is dibenzofuranyl, which is a C12 (hetero)aryl group.  All heteroaryl groups are themselves aryl groups and claim 3 does not exclude heteroaryl groups.  Therefore, ehe dibenzofuranyl moiety of compound 9 can properly be referred to as a C12 aryl group, thereby anticipating claim 3.
Claim 4: In compound 9, variable Ar2 is an unsubstituted naphthyl group, thereby anticipating claim 4.

Claim 6: Device example 9 further includes a hole injection layer, a first hole transport layer, an electron transport layer, a second (auxiliary) electron transport layer, and an electron injection layer, thereby anticipating claim 6 (paragraphs 0383-0391).

Claims 7, 8, 10-12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US 2015/0228899).
Claim 7: Kato et al. teaches organic electroluminescent devices which comprise a first electrode (anode), a second electrode (cathode), a light-emitting layer, a first organic layer including a compound which satisfies chemical formula 2, a second organic layer including a compound which satisfies chemical formula 3, wherein the first and second organic layers are disposed between the anode and the light emitting layer (devices 1-6 and examples 2-1 and 2-4) (Tables 1 and 2).  In example 2-4, a compound which satisfies chemical formula 2 is employed as a first hole transporting material, and a compound which satisfies chemical formula 1 is employed as a second hole transporting material.  The first hole transporting material in example 2-4 is compound X4, whose structure is shown on page 215.  As applied to chemical formula 2, compound X4 has variables p and q equal to zero, variables L3-L5 are equal to a single bond, variable X is CR9R10 where R9 and R10 are phenyl groups, variables R5 and R6 are methyl groups, and variable Ar3 is a biphenyleneyl group, thereby anticipating all of the compound limitations of chemical formula 2.  The second hole transporting material in example 2-4 is compound H6, whose structure is shown on page 217.  As applied to chemical formula 1, compound H6 has variables r and s equal to zero, variable L6 equal to a 9,9-dimethylfluorenyl group, variables L7 and L8 can be assigned to be single bonds, and variables Ar4 and Ar5 can be assigned to be biphenylyl, thereby anticipating all of the compound limitations of chemical formula 1.
Claim 8: In compound H6, variables Ar4 and Ar5 are a C12 aryl groups (biphenylyl), thereby anticipating claim 8.
Claims 10 and 11: Device examples 2-1 and 2-4 includes the first organic layer serving as a first hole transport layer, and the second organic layer serving as a second (auxiliary) hole transport layer, thereby anticipating claims 10 and 11.

Claim 19: Compound X1 in device example 2-1 has the same structure as the second compound recited in claim 19; compound X4 in device example 2-4 has the same structure as the third compound recited in claim 19; and compound X2 in device example 1-6 has the same structure as the first compound recited in claim 19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0228899), as applied to claim 7 above.
Claim 9: While Kato et al. does not exemplify a second hole transporting material which satisfies the structural limitations of claim 9, the invention of Kato et al. is not limited to the devices examples taught therein.  Kato et al. explicitly teaches other compounds which are employed as second hole transporting materials, including, but not necessarily limited to, 4 and/or Ar5.  Kato et al. also teaches other second hole transport compounds, such as the compounds taught on the bottom of page 153 through the top of page 159.  Several of these compounds include Ar4 and Ar5 groups which satisfy claim 7, as well as Ar5 groups which satisfy claim 9, such as the naphthyl group-containing compounds taught on page 154-158 and the fluorenyl group-containing compounds on pages 157 and 159, and the dibenzofuranyl group-containing compound on pages 153-159.  The employment of any one of the explicitly taught second hole transporting materials as taught by Kato et al. in the devices taught therein, including a hole transporting material which satisfies all of the compound limitations of claim 7, is prima facie obvious to one having ordinary skill in the art since such compounds are explicitly taught.
Claim 20: Included in the explicitly taught second hole transporting compounds of Kato et al. is the compound taught on the bottom right of page 194, which has the same structure as the seventh structure recited in claim 20.  The employment of any one of the explicitly taught second host materials in the device examples taught by Kato et al. is prima facie obvious to one having ordinary skill in the art.  Kato et al. is not limited only to compound H6 in the device examples shown in table 2.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0228899), in view of Kawakami et al. (US 2007/0215867) as applied to claim 7 above.
Kato et al. teaches organic electroluminescent devices which satisfy claim 7, as described above.  While Kato et al. does not explicitly teach the device limitations recited in claims 13-18, one having ordinary skill in the art understands that the production of a light-emitting device does not end with preparing the light-emitting elements taught by Kato et al.  To produce a viable commercial product, one of ordinary skill understands that additional steps are required to prepare a shelf-stable organic light-emitting display device.  Further, the employment of a pixel array which is driven by a thin film transistor having a source and a gate electrode is well-known in the art.  Kawakami et al. represents one such teaching.  Kato et al. and Kawakami et al. are combinable because they are from the same field of endeavor, namely, organic 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766